Name: Commission Regulation (EU) NoÃ 366/2010 of 28Ã April 2010 amending for the 125th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: free movement of capital;  international affairs;  international trade;  European construction;  politics and public safety;  air and space transport;  Asia and Oceania
 Date Published: nan

 29.4.2010 EN Official Journal of the European Union L 107/12 COMMISSION REGULATION (EU) No 366/2010 of 28 April 2010 amending for the 125th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 12 April 2010 the Sanctions Committee of the United Nations Security Council decided to amend the identifying data concerning seven natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The entry Ahmadullah (alias Ahmadulla) Title: Qari. Function: Minister of Security (Intelligence) of the Taliban regime. Date of birth: approximately 1975. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan under the heading Natural persons shall be replaced by the following: Ahmadullah (alias Ahmadulla) Title: Qari. Function: Minister of Security (Intelligence) of the Taliban regime. Date of birth: approximately 1975. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. Other information: Reportedly deceased in December 2001. Date of designation referred to in Article 2a (4) (b): 25.1.2001. 2. The entry Ahmad Jan Akhunzada. Title: Maulavi. Function: Governor of Zabol Province (Afghanistan) under the Taliban regime. Place of birth: Urazgan province, Afghanistan. Nationality: Afghan under the heading Natural persons shall be replaced by the following: Ahmad Jan Akhundzada Shukoor Akhundzada (alias (a) Ahmad Jan Akhunzada (b) Ahmad Jan Akhund Zada). Title: (a) Maulavi (b) Mullah. Function: Governor of Zabol Province (Afghanistan) under the Taliban regime. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Uruzgan province, Afghanistan, as at early 2007. Date of designation referred to in Article 2a (4) (b): 25.1.2001. 3. The entry Hassan Abdullah Hersi Al-Turki (alias Hassan Turki). Title: Sheikh. Date of birth: Approximately 1944. Place of birth: Region V, Ethiopia (the Ogaden Region in eastern Ethiopia). Nationality: Somali. Other information: (a) Reported to be active in Southern Somalia, lower Juba near Kismayo, mainly in Jilibe and Burgabo as of November 2007; (b) Family background: from the Ogaden clan, Reer-Abdille subclan; (c) Part of the Al-Itihaad Al-Islamiya (AIAI) leadership; (d) Believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998 under the heading Natural persons shall be replaced by the following: Hassan Abdullah Hersi Al-Turki (alias (a) Hassan Turki, (b) Hassen Abdelle Fihiye, (c) Sheikh Hassan Abdullah Fahaih). Title: (a) Sheikh (b) Colonel. Date of birth: approximately 1944. Place of birth: Region V, Ethiopia (the Ogaden Region in eastern Ethiopia). Nationality: Somali. Other information: (a) Reported to be active in Southern Somalia, lower Juba near Kismayo, mainly in Jilibe and Burgabo as of November 2007; (b) Family background: from the Ogaden clan, Reer-Abdille subclan; (c) Part of the Al-Itihaad Al-Islamiya (AIAI) leadership; (d) Believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998. Date of designation referred to in Article 2a (4) (b): 25.1.2001. 4. The entry Khairullah Khairkhwah (alias Khairullah Mohammad Khairkhwah) Title: Maulavi. Function: Governor of Herat Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan under the heading Natural persons shall be replaced by the following: Khairullah Khairkhwah (alias Mullah Khairullah Khairkhwah). Title: (a) Maulavi (b) Mullah. Function: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) spokesperson of the Taliban regime, (c) Governor of Kabul province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: In custody as of June 2007. Date of designation referred to in Article 2a (4) (b): 25.1.2001. 5. The entry Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Function: Governor of Kabul Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: Pashtoon Zarghoon district, Herat province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area under the heading Natural persons shall be replaced by the following: Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Function: Governor of Kabul Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: Pashtoon Zarghoon district, Herat province, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Herat province. Believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a (4) (b): 25.1.2001. 6. The entry Nooruddin Turabi. Title: Mullah. Function: Minister of Justice of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan under the heading Natural persons shall be replaced by the following: Nooruddin Turabi Muhammad Qasim (alias Noor ud Din Turabi). Title: (a) Mullah (b) Maulavi. Function: Minister of Justice of the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Kandahar, Afghanistan, (b) Chora district, Uruzgan province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a (4) (b): 25.1.2001. 7. The entry Shams Ur-Rahman. Title: Mullah. Function: Deputy Minister of Agriculture of the Taliban regime. Nationality: Afghan under the heading Natural persons shall be replaced by the following: Shams Ur-Rahman Sher Alam (alias (a) Shamsurrahman (b) Shams-u-Rahman). Title: (a) Mullah (b) Maulavi. Function: Deputy Minister of Agriculture of the Taliban regime. Place of birth: Suroobi district, Kabul province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a (4) (b): 23.2.2001.